DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is sent in response to amended application S/N 16/033,781 filed on June 25, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 4-9, 12-15, 17-20 are allowed.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims, which were filed on June 25, 2021 with new versions as follows:

(Previously Presented) A system for extracting external website data using generated polymorphic data, the system comprising:
at least one non-transitory storage device; and
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to:

third party server;
generate random user information, wherein the generated random user information is dynamic and comprises at least Internet Protocol (IP) address, user credentials, and location, wherein the generated random user information comprises one or more factors similar to real user information of users connected to the first network, wherein the generated random user information does not exactly match the real user information of the users;
create polymorphic user profiles based on the generated random user information;
generate a dynamic header to access the at least one unknown third party server, wherein the dynamic header comprises a Uniform Resource Locator;
access the at least one unknown third party server using each of the polymorphic user profiles and the dynamic header via a second network, wherein the second network is different from the first network;



extract data associated with the at least one unknown third party server based on accessing the at least one unknown third party server using each of the polymorphic user profiles;
analyze the data associated with the at least one unknown third party server; and
determine whether the at least one unknown third party server is safe to access based on analyzing the data associated with the at least one unknown third party server.

(Canceled)


(Canceled)


(Previously Presented) The system of claim 1, wherein the generation of the random user information comprises:
identifying a first location associated with the at least one unknown third party server; and
generating the random user information comprising at least the Internet Protocol (IP) address, the user credentials, and the location based on the identified location of the at least one unknown third party server.

(Previously Presented) The system of claim 4, wherein the location matches the first location associated with the at least one unknown third party server.

(Previously Presented) The system of claim 1, wherein the at least one unknown third party server is associated with a third party website and associated webpages.

(Previously Presented) The system of claim 6, wherein generating the dynamic header comprises:
generating a mobile device dynamic header associated with accessing the third party website to mimic a mobile device; and
accessing a mobile version of the third party website based on the generated mobile device dynamic header.

(Previously Presented) The system of claim 6, wherein generating the dynamic header comprises:
generating a desktop computer dynamic header associated with accessing the third party website to mimic a desktop computer; and
accessing a desktop version of the third party website based on the generated desktop computer dynamic header.

(Previously Presented) A computer program product for extracting external website data using generated polymorphic data, the computer program product comprising a non-transitory computer-readable storage medium having computer­ executable instructions for causing a computer processor to perform the steps of:

generating random user information, wherein the generated random user information is dynamic and comprises at least Internet Protocol (IP) address, user credentials, and location, wherein the generated random user information comprises one or more factors similar to real user information of users connected to the first network, wherein the generated random user information does not exactly match the real user information of the users;
creating polymorphic user profiles based on the generated random user information;
generating a dynamic header to access the at least one unknown third party server, wherein the dynamic header comprises a Uniform Resource Locator;
accessing the at least one unknown third party server using each of the polymorphic user profiles and the dynamic header via a second network, wherein the second network is different from the first network;
extracting data associated with the at least one unknown third party server based on accessing the at least one unknown third party server using each of the polymorphic user profiles;
analyzing the data associated with the at least one unknown third party server; and determining whether the at least one unknown third party server is safe to access
based on analyzing the data associated with the at least one unknown third party server.


(Canceled)


(Canceled)


(Previously Presented) The computer program product of claim 9, wherein the computer readable instructions further cause the computer processor to perform the step of generating the random use information by:
identifying a first location associated with the at least one unknown third party server; and
generating the random user information comprising at least the Internet Protocol (IP) address, the user credentials, and the location based on the identified location of the at least one unknown third party server.

(Previously Presented) The computer program product of claim 9, wherein the computer readable instructions further cause the computer processor to perform the step of generating the dynamic header by:
generating a mobile device dynamic header associated with accessing a third party website associated with the at least one unknown third party server to mimic a mobile device; and
accessing a mobile version of the third party website based on the generated mobile device dynamic header.

(Previously Presented) The computer program product of claim 9, wherein the computer readable instructions further cause the computer processor to perform the step of generating the dynamic header accessing the at least one unknown third party server by:
generating a desktop computer dynamic header associated with accessing a third party website associated with the at least one unknown third party server to mimic a desktop computer; and
accessing a desktop version of the third party website based on the generated desktop computer dynamic header.

(Currently Amended) A computerized method for extracting external website data using generated polymorphic data, the computerized method comprising:
receiving an input from at least one of a plurality of entity systems or at least one of a plurality of user computing systems, wherein the plurality of user computing systems and the plurality of entity systems are connected to a first network, wherein the input is associated with at least one unknown third party server and comprises a web address associated with the at least one unknown third party server;
generating random user information, wherein the generated random user information is dynamic and comprises at least Internet Protocol (IP) address, user credentials, and location, wherein the generated random user information comprises one or more factors similar to real user information of users connected to the first network, wherein the generated random user information does not exactly match the real user information of the users;



creating polymorphic user profiles based on the generated random user information;
generating a dynamic header to access the at least one unknown third party server, wherein the dynamic header comprises a Uniform Resource Locator;
accessing the at least one unknown third party server using each of the polymorphic user profiles and the dynamic header via a second network, wherein the second network is different from the first network;
extracting data associated with the at least one unknown third party server based on accessing the at least one unknown third party server using each of the polymorphic user profiles;
analyzing the data associated with the at least one unknown third party server; and determining whether the at least one unknown third party server is safe to access
based on analyzing the data associated with the at least one unknown third party server.


(Canceled)


(Previously Presented) The computerized method of claim 15, wherein the generation of the random user information comprises:

generating the random user information comprising at least an Internet Protocol (IP) address, user credentials, and a location based on the identified location of the at least one unknown third party server.

(Previously Presented) The computerized method of claim 15, wherein the at least one unknown third party server is associated with a third party website and associated webpages.

(Previously Presented) The computerized method of claim 18, wherein generating the dynamic header comprises:
generating a mobile device dynamic header associated with accessing the third party website to mimic a mobile device; and
accessing a mobile version of the third party website based on the generated mobile device dynamic header.

(Previously Presented) The computerized method of claim 18, wherein generating the dynamic header comprises:
generating a desktop computer dynamic header associated with accessing the third party website to mimic a desktop computer; and
accessing a desktop version of the third party website based on the generated desktop computer dynamic header.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as similarly recited in independent claims 1, 9, 15.
More specifically, the prior art of record does not specifically suggest the combination of “generate a dynamic header to access the at least one unknown third party server, wherein the dynamic header comprises a Uniform Resource Locator; access the at least one unknown third party server using each of the polymorphic user profiles and the dynamic header via a second network, wherein the second network is different from the first network” in combination with all the other limitations as recited in independent claims 1, 9, 15.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 9, 15 are allowed. The dependent claims 4-8, 12-14, 17-20, being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gottlieb (US 9,646,095) discloses accessing websites using user profiles that simulate a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 2169
	
/MATTHEW ELL/Primary Examiner, Art Unit 2145